United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, ME, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1902
Issued: March 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On September 18, 2012 appellant filed a timely appeal from an August 2, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. The Board docketed the appeal as No. 12-1902.
The Board has duly considered the matter and notes that on January 20, 2012 appellant,
then a 61-year-old mail handler, filed a traumatic injury claim alleging that he injured his lower
back on that date in the performance of duty while bending over to attach a tow hook to a
hamper. Appellant submitted medical evidence in support of his claim. By decision dated
March 7, 2012, OWCP denied his traumatic injury claim because he failed to establish that the
claimed event occurred as alleged. Because the decision was based on factual deficiencies, the
claims examiner did not review the medical evidence of record.
On April 30, 2012 appellant submitted a request for reconsideration, together with
medical evidence. By decision dated August 2, 2012, OWCP modified its March 7, 2012
decision to reflect that he had established that the January 20, 2012 incident occurred as alleged,
but denied the claim on the grounds that the evidence failed to establish a causal relationship
between the established event and a diagnosed condition. Without reviewing the medical
evidence of record, OWCP stated that appellant had submitted only duplicates of medical reports
already of record and they were, therefore, of no probative value.

Board precedent holds that OWCP must review all the evidence submitted by a claimant
and received by OWCP prior to the issuance of a final decision.1 As the Board’s jurisdiction is
final as to the subject matter, it is crucial that OWCP accomplish this.2 In its March 2, 2012
decision, OWCP did not consider the medical evidence submitted by appellant because it was
not relevant to its factual determination. In its August 2, 2012 decision, the claims examiner
erroneously disregarded the medical evidence as duplicative, without discussing its probative
value. As OWCP failed to address all the relevant evidence of record at the time it issued is
August 2, 2012 decision, the case is remanded for a proper review of the evidence and issuance
of an appropriate final decision.
IT IS HEREBY ORDERED THAT the August 2, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: March 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

See J.I., Docket No. 12-1062 (issued December 21, 2012); M.B., Docket No. 09-17(issued September 23, 2009);
Yvette N. Davis, 55 ECAB 475 (2004); Linda Johnson, 45 ECAB 439 (1994) (evidence received the same day as the
issuance of OWCP’s decision); William A. Couch, 41 ECAB 548 (1990).
2

Id.

2

